Name: Council Regulation (EEC) No 1190/90 of 7 May 1990 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: economic policy;  consumption;  cooperation policy;  plant product
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119/ 39 COUNCIL REGULATION (EEC) No 1190/ 90 of 7 May 1990 amending Regulation (EEC) No 2036 / 82 adopting general rules concerning special measures for peas, field beans and sweet lupins HAS ADOPTED THIS REGULATION: Article 1 Article 11 ( 1 ) of Regulation (EEC) No 2036 / 82 is hereby replaced by : ' 1 . Aid shall be fixed for peas , field beans and sweet lupins of the standard quality.' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1104 / 88 ( 2 ), and in particular Article 3 (5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 1 1 ( 1 ) ofRegulation (EEC) No 2036 / 82 ( 4 ), as last amended by Regulation (EEC) No 1789 / 89 ( s ), unnecessarily repeats the definition of the standard quality established annually by the Council on the basis of Article 2 ( 5 ) of Regulation (EEC) No 1431 / 82; whereas , for reasons of simplicity and clarity , such a repetition should be avoided in the future , Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS (&gt;) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 16 . ( 3 ) OJ No C 49 , 28 . 2 . 1990, p. 42 . ( 4 ) OJ No L 219 , 28 . 7 . 1982 , p . 1 . (*) OJ No L 176 , 23 . 6 . 1989 , p . 1 .